OPINION — AG — ** IF A CONTRACT EXECUTED UNDER THE PROVISIONS OF 62 Ohio St. 430.1 [62-430.1] — 62 Ohio St. 430.4 [62-430.4] [62-430.4], AS AMENDED, OR A SUPPLEMENTAL AGREEMENT THEREUNDER, PERMITS IT, A COUNTY MAY PAY RENTAL FOR ROAD EQUIPMENT RENTED UNDER SAID CONTRACT IN A LUMP SUM EQUAL TO THE SEPARATE MONTHLY PAYMENTS WHICH WOULD OTHERWISE BE DUE DURING THE FISCAL YEAR; ASSUMING OF COURSE, THAT SAID CONTRACT IS OTHERWISE VALID, LAWFUL AND PROPER AND SUCH PAYMENT IS WITHIN THE UNENCUMBERED BALANCE OF AN APPROPRIATION FOR SAID PURPOSE WITHIN THE COUNTY'S APPROVED FINANCIAL STATEMENT AND ESTIMATE OF NEEDS. (BUDGET) (LEASE, RENTAL, ROAD EQUIPMENT, PAYMENTS, CONTRACT, PURCHASE, TERMS NOT TO EXCEED THIRTY MONTHS, COUNTY COMMISSIONERS, MACHINERY, PROPERTY) CITE: 62 Ohio St. 430.1 [62-430.1] [62-430.1], 62 Ohio St. 430.2 [62-430.2], OPINION NO. JULY 6, 1045 — ROGERS, OPINION NO. DECEMBER 15, 1055 — BURSON, OPINION NO. NOVEMBER 12, 1948 — LONG, 69 Ohio St. 45.2 [69-45.2], 69 Ohio St. 45.3 [69-45.3], OPINION NO. MAY 9, 1053 — MORRIS (RICHARD M. HUFF)